 Case: 4:20-cv-00034-JMB Doc. #: 55 Filed: 08/12/20 Page: 1 of 4 PageID #: 352


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 ARNOLD LEE ERICKSON, et al.,                         )
                                                      )
            Plaintiffs,                               )
                                                      )
       v.                                             )       No. 4:20 CV 34 JMB
                                                      )
 NATIONSTAR MORTGAGE, LLC,                            )
                                                      )
            Defendant/Counterclaim                    )
            Plaintiff/Third-Party                     )
            Plaintiff,                                )
                                                      )
       v.                                             )
                                                      )
 ERICKSON CABIN, LLC,                                 )
       Third-Party Defendant/                         )
       Crossclaim and Counterclaim                    )
       Plaintiff,                                     )
                                                      )
       v.                                             )
                                                      )
 BUSEY BANK, et al.,                                  )
                                                      )
            Counterclaim Defendants.                  )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Erickson parties’ motion to release the $80,000 cash

bond they were required to post as a condition of obtaining a preliminary injunction enjoining

foreclosure. The motion is opposed by defendant Nationstar Mortgage, LLC, (Nationstar) and the

Busey Bank parties. The parties have consented to the jurisdiction of the undersigned United

States Magistrate Judge pursuant to 28 U.S.C. § 636(c).

       I.       Background

       The claims in this matter relate to the parties’ rights and responsibilities with regard to a

lien asserted by defendant Nationstar secured by a deed of trust encumbering real property located

in Unionville, Missouri. On May 23, 2019, the Ericksons filed a petition for injunctive relief
    Case: 4:20-cv-00034-JMB Doc. #: 55 Filed: 08/12/20 Page: 2 of 4 PageID #: 353


against Nationstar in the Circuit Court of Putnam County to enjoin a trustee’s sale scheduled on

May 30, 2019.1 On June 19, 2019, the circuit court entered a preliminary injunction enjoining

foreclosure and directed the plaintiffs to post a cash bond in the amount of $80,000. Thereafter,

the Busey Bank parties removed the matter to the Western District of Missouri, invoking

jurisdiction based on diversity of citizenship. 28 U.S.C. §§ 1441(b), 1332(a). Subsequently, venue

was transferred to this Court by consent of the parties.

        The Ericksons ask the Court to release the bond.

        II.     Discussion

        Missouri law requires any party obtaining an injunction to post a bond or deposit cash

“sufficient to secure . . . all damages that may be occasioned by such injunction to the parties

enjoined, or any party interested in the subject matter of the controversy, conditioned that the

plaintiff will . . . pay all sums of money, damages and costs . . . adjudged against him if the

injunction shall be dissolved.” Mo. Rev. Stat. § 526.070; Mo. S. Ct. R. 92.02(d); see also Fed. R.

Civ. P. 65(c) (court may issue preliminary injunction “only if the movant gives security in an

amount that the court considers proper to pay the costs and damages sustained by any party found

to have been wrongfully enjoined or restrained.”). The purpose of requiring an injunction bond is

“to protect parties who sustain damage as a result of compliance with [an injunction] later

determined to have been illegally or improperly issued.” Buttress v. Taylor, 62 S.W.3d 672, 681

(Mo. Ct. App. 2001) (quoting Mechanic v. Gruensfelder, 461 S.W.2d 298, 309 (Mo. Ct. App.

1970)); see also Paul’s Indus. Garage, LLC v. City of Red Wing, No. CIV 06-4770 RHK/JSM,

2006 WL 3804243, at *8 (D. Minn. Dec. 22, 2006) (citing N. States Power Corp. v. Fed. Transit

Admin., 270 F.3d 586, 588 (8th Cir. 2001)) (injunction bond “should be set in an amount that will



1
  A temporary restraining order was entered on May 24, 2019, and extended on June 5, 2019. See Docket
entries [Doc. # 1-1 at 1-2]. Defendant Nationstar moved to dissolve the temporary restraining order based,
in part, on the Ericksons’ failure to post a bond as required by state law. Id. at 52-62.
                                                       2
 Case: 4:20-cv-00034-JMB Doc. #: 55 Filed: 08/12/20 Page: 3 of 4 PageID #: 354


insure the non-movant against any financial loss it might sustain as a result of the injunction, in

the event the non-movant ultimately prevails in the litigation.”). An award of damages on an

injunction bond may include an award of reasonable attorney’s fees paid for necessary services

rendered to lift the restraint. Dent Wizard of San Francisco, Inc. v. Bunetic, 172 S.W.3d 481, 484

(Mo. Ct. App. 2005) (citing Collins & Hermann, Inc.-Welsbach & Assocs. Div. v. St. Louis Cty.,

684 S.W.2d 324, 326 (Mo. 1985)). When, as here, a case is removed from state court after a

preliminary injunction is entered, the preliminary injunction remains “in full force and effect until

dissolved or modified by the district court” and the bond remains “valid and effectual

notwithstanding such removal.” 28 U.S.C. § 1450.

       In support of their motion to release the bond, the Ericksons assert that the property itself

is sufficient security to protect Nationstar’s interests and, thus, the $80,000 cash bond is

duplicative. In this case, however, Nationstar asserts a lien against the property. The Ericksons

have not addressed whether, in the event that the preliminary injunction is dissolved, the value of

the property is sufficient to satisfy both the lien and any damages sustained by Nationstar and the

Busey parties as a result of the injunction. Furthermore, “[l]iability accrues on an injunction bond,

and a defendant’s right of action comes into being, when the impropriety of the issuance of the

injunction has been determined as a consequence of the termination of the injunction suit adversely

to the party procuring the injunction.” Citizens for Ground Water Prot. v. Porter, 275 S.W.3d 329,

352 (Mo. Ct. App. 2008) (quoting Waterman v. Waterman, 210 S.W.2d 723, 726 (Mo. Ct. App.

1948). “A proceeding for the assessment of damages on an injunction bond is in the nature of a

new, separate and independent controversy.” Id. (quoting J and P Trust v. Cont’l Plants Corp.,

541 S.W.2d 22, 26 (Mo. Ct. App. 1976)). Thus, it would be improper to release the bond before

a determination of the merits of the parties’ claims. Citizens for Ground Water Prot., 275 S.W.3d

at 352-53 (reversing trial court’s order releasing bond).


                                                 3
 Case: 4:20-cv-00034-JMB Doc. #: 55 Filed: 08/12/20 Page: 4 of 4 PageID #: 355


       Accordingly,

       IT IS HEREBY ORDERED that the Erickson parties’ motion to release bond [Doc. # 37]

is denied.




                                                /s/ John M. Bodenhausen
                                                JOHN M. BODENHAUSEN
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 12th day of August, 2020.




                                            4
